Citation Nr: 1133513	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  06-28 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include as secondary to a service-connected left foot disability.

2.  Entitlement to service connection for a left knee disability, to include as secondary to a service-connected left foot disability.

3.  Entitlement to service connection for a right hip disability, to include as secondary to a service-connected left foot disability.

4.  Entitlement to service connection for a left hip disability, to include as secondary to a service-connected left foot disability.

5.  Entitlement to service connection for a back disability, to include as secondary to a service-connected left foot disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran had active service from August 1981 to August 1984.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2006 decision by the Department of Veterans Affairs (VA) North Little Rock, Arkansas, Regional Office (RO).

The Veteran testified at a hearing held in August 2007 before the undersigned Veterans Law Judge and the hearing transcript is of record.  


FINDINGS OF FACT

1.  A bilateral knee disorder is not related to military service or to a service-connected left foot disorder.

2.  A bilateral hip disorder is not related to military service or to a service-connected left foot disorder.

3.  A low back disorder is not related to military service or to a service-connected left foot disorder.


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated by service or a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).

2.  A left knee disability was not incurred in or aggravated by service or a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).

3.  A right hip disability was not incurred in or aggravated by service or a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).

4.  A left hip disability was not incurred in or aggravated by service or a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).

5.  A back disability was not incurred in or aggravated by service or a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements regarding service connection were accomplished in December 2005 prior to the initial rating decision.  A letter sent to the Veteran in March 2006 included notice of the type of evidence necessary to establish a disability rating or effective date for the claimed disabilities under consideration, pursuant to the recent holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  To the extent that Dingess notice was issued after the initial rating decision, the Board notes that the claims were thereafter readjudicated by way of supplemental statements of the case, to include the most recent one, which was dated in March 2011.

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service and VA treatment records have been obtained and she has been provided with VA examinations.  The Veteran has not indicated there are any additional records that VA should seek to obtain on her behalf.  

The Veteran was also provided a hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires the Veterans Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. During the hearing, the VLJ fully explained the issues on appeal and sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding.  The VLJ solicited information from the Veteran so that she was able to clarify her contentions and provide pertinent evidence as to the in-service incurrence of her claimed disabilities and the continuity of symptoms since service.  Moreover, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the undersigned VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  The Board finds that reasonable efforts were made by VA to satisfy its duty assist and to obtain evidence necessary to substantiate the Veteran's claims.  No further assistance is required.

Finally, this case was last remanded by the Board in October 2009 for additional development to include obtaining outstanding treatment records and VA examinations with nexus opinions.  There has been full compliance with the Board's October 2009 remand.  As such, the Veteran will not be prejudiced by a decision on the merits of her claims.

Service Connection 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomalogy.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In addition to the elements of direct service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability. Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran seeks service connection for disabilities of the right and left knees, right and left hips, and the back, to include as secondary to a service-connected left foot disability.  

Service treatment records do not show complaints of knee, hip, or low back pain.  The records show that the Veteran underwent a bone removal graft of the left toe in April 1982.  In January 1983, she underwent surgical correction of a left hallux valgus and hammertoes with residual pain, discomfort, and some limping.  An August 1984 separation examination showed the Veteran's lower extremities and spine were normal.  On a Report of Medical History completed in conjunction with the examination, the Veteran denied leg cramps, recurrent back pain, knee problems, lameness, bone/joint deformities, and arthritis, rheumatism, and bursitis.  

Historically, the RO awarded service connection for residuals of a left foot surgery in a March 1989 rating decision.  VA treatment records dated between May 1989 and August 1989 show that the Veteran complained of foot pain, including on weight bearing, and cramps in her foot.  At a hearing held in August 1989 in connection with a claim for an increased rating for her service-connected foot disability, the Veteran's representative at that time indicated on the hearing record that he had personally observed the Veteran to have a limping gait.  At a VA examination conducted in December 1989, a VA podiatrist stated in his report that the Veteran was not observed to have a limp or a gait abnormality.  

VA treatment records dated from 1990 to the present show a complaint of bilateral knee pain in 2004, with a reported history of arthroscopic surgery due to a service-related injury.  Treatment notes also show an initial diagnosis of rheumatoid arthritis in March 2004.  The Veteran is noted to have complained of bilateral hip pain beginning in April 2005.  X-rays of the hips revealed possible trochanteric bursitis in the right hip and degenerative disc disease at L4-L5.  The left hip study was normal.  The treatment records also show an initial diagnosis of fibromyalgia in November 2007.  Of note, treatment records in February 2009 and May 2009 reflect complaints of knee, hip, and back pain (among others) that the Veteran's rheumatologist assessed as fibromyalgia and rheumatoid arthritis.

At a hearing before the undersigned held in August 2007, the Veteran testified her feet swell constantly and are sometimes difficult to walk on due to a burning or pin-prickling sensation on the plantar surface.  She stated that her gait was off balance due to favoring the left side, and this altered gait caused her current knee, hip, and back conditions.  She also testified that a VA physician told that her knee, hip, and back conditions were possibly related to her foot condition.  

At a VA examination conducted in June 2009, the Veteran reported that she had arthroscopic surgery of her knees about 10 years prior, with worsened bilateral knee pain since about 5 years ago.  She also stated that the onset of bilateral hip pain and low back pain was about 5 years ago without any history of injury.  Following physical examination, a VA examiner diagnosed rheumatoid arthritis (onset 2002); history of fibromyalgia; chronic lumbar sprain with spondylosis and scoliosis; bilateral hip pain with greater trochanteric bursitis with history of rheumatoid arthritis, no orthopedic diagnosis of arthritis; and bilateral patellofemoral degenerative disease with chondromalacia and pain, each knee with history of rheumatoid arthritis and fibromyalgia.  The examiner concluded that it was less likely than not that the hip, knee, or back problems are in any way related to her service-connected foot problem.  However, in a February 2008 decision, the Board determined that the VA examination report was inadequate for evaluation purposes because the examiner failed to provide an opinion regarding direct service connection and a complete opinion regarding secondary service connection.  The Board remanded the claim for a new examination.

The Veteran underwent a new VA examination in December 2009, by the VA examiner that conducted the previous evaluation.  The examiner stated that the Veteran's symptoms were basically unchanged from the prior examination.  However, contrary to the history reported at the June 2009 examination, the Veteran reported that her knees, hips, and back all began to hurt in the 1990's.  She denied any specific injury.  On physical inspection, the examiner noted that the Veteran walked with a normal gait including heel and toe.  Following the remainder of a detailed physical examination, the examiner provided the following diagnoses: chronic lumbar strain with spondylosis, scoliosis and degenerative disc disease; history of fibromyalgia; bilateral trochanteric bursitis, with no degenerative arthritis, but history of rheumatoid arthritis (diagnosed in 2002); and bilateral patellofemoral pain syndrome with history of rheumatoid arthritis and fibromyalgia.  The examiner indicated that he had reviewed the claims file and the Veteran's foot history was also reviewed.  He opined that the current knee, hip and back complaints and diagnoses were less likely than not related to her period of active duty service.  The examiner's rationale was that there were no complaint [of knee, hip and back problems] in service.  He noted that these symptoms came on later and the current underlying disorders of rheumatoid arthritis and fibromyalgia likely account for the current symptoms in her back, knees, and hips; along with normal aging and use.  The examiner further noted that while the Veteran has a postoperative left foot, with surgery in service and additional surgery on the foot after leaving the service; her gait has not been altered.  She had a normal gait on the current examination and since her gait is normal and she currently has rheumatoid arthritis and fibromyalgia, the current back, knee, and hip disorders are not related to her service-connected foot disorder.  

Based on review of the evidence, the Board concludes that the preponderance of the evidence is against a finding of service connection for any of the claimed disabilities.  The evidence clearly establishes that the Veteran has current diagnoses of chronic lumbar strain with spondylosis, scoliosis and degenerative disc disease; bilateral trochanteric bursitis, with no degenerative arthritis; and bilateral patellofemoral pain syndrome.  The preponderance of the evidence, however, shows that these disorders did not manifest during active service and are not etiologically related to service, or to a service-connected left foot disability.  The service records are negative for complaints, findings, or diagnoses of a bilateral knee, bilateral hip, or back disorder.  The Veteran has not reported a continuity of bilateral knee, bilateral hip, or low back symptoms beginning in service.  By her admission, these symptoms began years after service.  In addition, the December 2009 VA opinion further establishes that the Veteran's current bilateral knee, bilateral hip, and back disorders are not otherwise related to service or to her service-connected left foot disorder.  This opinion is probative evidence against the claim as the examiner interviewed the Veteran, reviewed her pertinent medical history, conducted a physical examination, and provided clear opinions with supporting analysis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The Board has considered the Veteran's lay contention that her current bilateral knee, bilateral hip, and back disorders are causally related to her service-connected left foot disability.  While she is competent to report observable symptoms such as having an altered gait and foot pain, diagnoses of chronic lumbar strain with spondylosis, scoliosis and degenerative disc disease; bilateral trochanteric bursitis without degenerative arthritis; and bilateral patellofemoral pain syndrome and the etiology thereof, require medical expertise.  These disorders are not the types of disabilities for which lay evidence may be competent, particularly when there are concurrent and underlying chronic disorders of fibromyalgia and rheumatoid arthritis.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.  Thus, the Veteran's lay contentions of a causal relationship between her current bilateral knee, bilateral hip and back disabilities and her service-connected left foot disorder, are outweighed by the more probative VA opinion that was provided in December 2009.  Finally, while the Veteran testified that a VA physician told her that her bilateral knee, bilateral hip, and back conditions were possibly related to her foot condition, the Board finds such assertion unpersuasive because it is inconsistent with the medical opinion evidence of record.  There is no other credible, competent evidence of a nexus between the current bilateral knee, bilateral hip and back disabilities and military service or a service-connected foot disability.  Thus, the preponderance of the evidence is against the claims and the doctrine of reasonable doubt is not for application.  38 U.S.C.A. § 5107(b).  Service connection for bilateral knee, bilateral hip, and back disabilities is denied.  


ORDER

Service connection for a right knee disability, to include as secondary to a service-connected left foot disability, is denied.

Service connection for a left knee disability, to include as secondary to a service-connected left foot disability, is denied.

Service connection for a right hip disability, to include as secondary to a service-connected left foot disability, is denied.

Service connection for a left hip disability, to include as secondary to a service-connected left foot disability, is denied.

Service connection for a back disability, to include as secondary to a service-connected left foot disability, is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


